DETAILED ACTION
This Office Action is in response to Application filed on 01 October 2019.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 5, 8, 10, 11, 12, and 19 are objected to because of the following informalities:  
Claim 1 ends in “,.” in the final line, this is believed to be a typographical error.  
Claim 3 does not end with a period.
Claim 4 does not end with a period.
Claim 5 cites “am automated selector” in line 2.  This is believed to be a typographical error and should read “an automated selector”.
Claim 8 ends in “,.” in the final line, this is believed to be a typographical error.  
Claim 10 does not end with a period.
Claim 11 does not end with a period.
Claim 12 cites “am automated selector” in line 2.  This is believed to be a typographical error and should read “an automated selector”.
Claim 19 cites “am automated selector” in line 2.  This is believed to be a typographical error and should read “an automated selector”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a computer program product” that is comprising only “computer-readable program code”, and is thus directed to software per se.  While the claim does cite “a non-transitory computer-readable medium”, it is merely used by a processor, and is not explicitly part of the “computer program product”, therefore the claims are directed to non-statutory subject matter.
The Examiner suggests amending the claim to read “A computer program product comprising a non-transitory computer-readable storage medium that stores computer-readable program code to be executed by one or more processors…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hajimirsadeghi et al., U.S. Patent App. Pub. 2020/0076841, hereinafter referred to as “Hajimirsadeghi”.

Referring to claim 1, Hajimirsadeghi discloses a computer system that provides anomaly detection of operational logs of events, including applications (See Fig. 24, paragraphs 0008, 0012, 0233, 0264, and 0345). - A system for detecting application events based on encoding application log values, the system comprising:
Hajimirsadeghi discloses the system has a processor (See paragraph 0345). - one or more processors; and
Hajimirsadeghi discloses the system has a storage media that stores instructions accessible by the processor (See paragraph 0346). - a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
Hajimirsadeghi discloses encoding starting with a sparse encoding from log messages (See paragraphs 0099, and 0120-0122). - encode, by an encoder, a plurality of component values into a corresponding plurality of lists of preliminary encoded values, in response to receiving an application log file comprising the plurality of component values;
Hajimirsadeghi discloses events encoded are aggregated (See paragraph 0276). - create a combined list of preliminary encoded values by combining the corresponding plurality of lists of preliminary encoded values;
Hajimirsadeghi discloses training a neural network encoder (See paragraphs 0098-0099, 0127-0129).  Hajimirsadeghi discloses the sparse encoding is transcoded to dense encoding and optimizes from sparse to dense to improve accuracy of the neural network (See paragraphs 0109-0110 and 0123-0124). - train an encoder-decoder neural network to encode the combined list of preliminary encoded values into a list of collectively encoded values, to decode the list of collectively encoded values into a list of decoded values, and to optimize a metric that measures a function of the encoder-decoder neural network, in response to receiving the combined list of preliminary encoded values;
Hajimirsadeghi discloses the trained neural network encodes network flow (See paragraph 0111). - encode, by the trained encoder-decoder neural network, a plurality of combined lists of preliminary encoded values into a plurality of lists of collectively encoded values, in response to receiving the plurality of combined lists of preliminary encoded values corresponding to a plurality of application log files; and
Hajimirsadeghi discloses the trained neural network detects anomalous behavior (See paragraph 0097, and 0111). - enable a detector to detect an application event associated with the plurality of application log files by sending the plurality of lists of collectively encoded values to the detector.

Referring to claim 2, Hajimirsadeghi discloses the data is transformed with numeric range normalization and enumerated values; and the encoder/decoder is a neural network (See paragraphs 0124, 0128, and 0176). - The system of claim 1, wherein the plurality of component values comprises a plurality of characters corresponding to a plurality of components associated with the application log file, and the encoder comprises an encoder-decoder neural network.

Referring to claim 3, Hajimirsadeghi discloses an error function of reconstruction loss and measures the encoding accuracy (See paragraph 0221). - The system of claim 1, wherein the function is selected from at least one of a reconstruction error function, a function that performs a task, and a hybrid function comprising the reconstruction error function and the function that performs the task.

Referring to claim 4, Hajimirsadeghi discloses retraining of the encoder (See paragraph 0128).  Hajimirsadeghi discloses training a neural network encoder (See paragraphs 0098-0099, 0127-0129).  Hajimirsadeghi discloses the sparse encoding is transcoded to dense encoding and optimizes from sparse to dense to improve accuracy of the neural network (See paragraphs 0109-0110 and 0123-0124). - The system of claim 3, wherein performing the task comprises encoding an additional combined list of preliminary encoded values into an additional list of collectively encoded values in response to receiving the additional combined list of preliminary encoded values corresponding to an additional application log file, decoding the additional list of collectively encoded values into an additional list of decoded values, and optimizing the metric that measures the function of the encoder-decoder neural network comprises comparing the list of decoded values against the additional list of decoded values.

Referring to claim 5, Hajimirsadeghi discloses an autoencoder is trained (See paragraphs 0127-129). - The system of claim 4, wherein training the encoder-decoder neural network comprises am automated selector selecting the application log file and the additional application log file, from a set of application log files, as a training set for the encoder- decoder.

Referring to claim 6, Hajimirsadeghi discloses the data is transformed with numeric range normalization and enumerated values (See paragraph 0176). -  The system of claim 1, wherein the preliminary encoded values comprise only numbers and the collectively encoded values comprise only numbers.

Referring to claim 7, Hajimirsadeghi discloses a machine learning model and detecting anomalous flow (See paragraphs 0103 and 0311-0313).  Hajimirsadeghi discloses identifiers including end users (See paragraph 0108). -  The system of claim 1, wherein the detector comprises one of a machine-learning system and a statistical model, the plurality of lists of collectively encoded values sent to the detector is associated with a user, and detecting the application event comprises detecting an outlier of the plurality of lists of collectively encoded values associated with the user based on clustering the plurality of lists of collectively encoded values associated with the user.

Referring to claim 8, Hajimirsadeghi discloses the system has a storage media that stores instructions accessible by the processor (See paragraph 0345 and 0346). -  A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer- readable medium, the program code including instructions to:
Hajimirsadeghi discloses encoding starting with a sparse encoding from log messages (See paragraphs 0099, and 0120-0122). - encode, by an encoder, a plurality of component values into a corresponding plurality of lists of preliminary encoded values, in response to receiving an application log file comprising the plurality of component values;
Hajimirsadeghi discloses events encoded are aggregated (See paragraph 0276). - create a combined list of preliminary encoded values by combining the corresponding plurality of lists of preliminary encoded values;
Hajimirsadeghi discloses training a neural network encoder (See paragraphs 0098-0099, 0127-0129).  Hajimirsadeghi discloses the sparse encoding is transcoded to dense encoding and optimizes from sparse to dense to improve accuracy of the neural network (See paragraphs 0109-0110 and 0123-0124). - train an encoder-decoder neural network to encode the combined list of preliminary encoded values into a list of collectively encoded values, to decode the list of collectively encoded values into a list of decoded values, and to optimize a metric that measures a function of the encoder-decoder neural network, in response to receiving the combined list of preliminary encoded values;
Hajimirsadeghi discloses the trained neural network encodes network flow (See paragraph 0111). - encode, by the trained encoder-decoder neural network, a plurality of combined lists of preliminary encoded values into a plurality of lists of collectively encoded values, in response to receiving the plurality of combined lists of preliminary encoded values corresponding to a plurality of application log files; and
Hajimirsadeghi discloses the trained neural network detects anomalous behavior (See paragraph 0097, and 0111). - enable a detector to detect an application event associated with the plurality of application log files by sending the plurality of lists of collectively encoded values to the detector.

Referring to claim 9, Hajimirsadeghi discloses the data is transformed with numeric range normalization and enumerated values; and the encoder/decoder is a neural network (See paragraphs 0124, 0128, and 0176). - The computer program product of claim 8, wherein the plurality of component values comprises a plurality of characters corresponding to a plurality of components associated with the application log file, and the encoder comprises an encoder-decoder neural network.

Referring to claim 10, Hajimirsadeghi discloses an error function of reconstruction loss and measures the encoding accuracy (See paragraph 0221). - The computer program product of claim 8, wherein the function is selected from at least one of a reconstruction error function, a function that performs a task, and a hybrid function comprising the reconstruction error function and the function that performs the task.

Referring to claim 11, Hajimirsadeghi discloses retraining of the encoder (See paragraph 0128).  Hajimirsadeghi discloses training a neural network encoder (See paragraphs 0098-0099, 0127-0129).  Hajimirsadeghi discloses the sparse encoding is transcoded to dense encoding and optimizes from sparse to dense to improve accuracy of the neural network (See paragraphs 0109-0110 and 0123-0124). - The computer program product of claim 10, wherein performing the task comprises encoding an additional combined list of preliminary encoded values into an additional list of collectively encoded values in response to receiving the additional combined list of preliminary encoded values corresponding to an additional application log file, decoding the additional list of collectively encoded values into an additional list of decoded values, and optimizing the metric that measures the function of the encoder-decoder neural network comprises comparing the list of decoded values against the additional list of decoded values,

Referring to claim 12, Hajimirsadeghi discloses an autoencoder is trained (See paragraphs 0127-129). - The computer program product of claim 11, wherein training the encoder-decoder neural network comprises am automated selector selecting the application log file and the additional application log file, from a set of application log files, as a training set for the encoder-decoder.

Referring to claim 13, Hajimirsadeghi discloses the data is transformed with numeric range normalization and enumerated values (See paragraph 0176). -  The computer program product of claim 8, wherein the preliminary encoded values comprise only numbers and the collectively encoded values comprise only numbers.

Referring to claim 14, Hajimirsadeghi discloses a machine learning model and detecting anomalous flow (See paragraphs 0103 and 0311-0313).  Hajimirsadeghi discloses identifiers including end users (See paragraph 0108). -  The computer program product of claim 8, wherein the detector comprises one of a machine-learning system and a statistical model, the plurality of lists of collectively encoded values sent to the detector is associated with a user, and detecting the application event comprises detecting an outlier of the plurality of lists of collectively encoded values associated with the user based on clustering the plurality of lists of collectively encoded values associated with the user.

Referring to claim 15, Hajimirsadeghi discloses a method of operating a computer system that provides anomaly detection of operational logs of events, including applications (See Fig. 24, paragraphs 0008, 0012, 0233, 0264, and 0345). - A method for detecting application events based on encoding application log values, the method comprising:
Hajimirsadeghi discloses encoding starting with a sparse encoding from log messages (See paragraphs 0099, and 0120-0122). - encoding, by an encoder, a plurality of component values into a corresponding plurality of lists of preliminary encoded values, in response to receiving an application log file comprising the plurality of component values;
Hajimirsadeghi discloses events encoded are aggregated (See paragraph 0276). - creating a combined list of preliminary encoded values by combining the corresponding plurality of lists of preliminary encoded values;
Hajimirsadeghi discloses training a neural network encoder (See paragraphs 0098-0099, 0127-0129).  Hajimirsadeghi discloses the sparse encoding is transcoded to dense encoding and optimizes from sparse to dense to improve accuracy of the neural network (See paragraphs 0109-0110 and 0123-0124). - training an encoder-decoder neural network to encode the combined list of preliminary encoded values into a list of collectively encoded values, to decode the list of collectively encoded values into a list of decoded values, and to optimize a metric that measures a function of the encoder-decoder neural network, in response to receiving the combined list of preliminary encoded values;
Hajimirsadeghi discloses the trained neural network encodes network flow (See paragraph 0111). - encoding, by the trained encoder-decoder neural network, a plurality of combined lists of preliminary encoded values into a plurality of lists of collectively encoded values, in response to receiving the plurality of combined lists of preliminary encoded values corresponding to a plurality of application log files; and
Hajimirsadeghi discloses the trained neural network detects anomalous behavior (See paragraph 0097, and 0111). - enabling a detector to detect an application event associated with the plurality of application log files by sending the plurality of lists of collectively encoded values to the detector.

Referring to claim 16, Hajimirsadeghi discloses the data is transformed with numeric range normalization and enumerated values; and the encoder/decoder is a neural network (See paragraphs 0124, 0128, and 0176). Hajimirsadeghi discloses the data is transformed with numeric range normalization and enumerated values (See paragraph 0176). - The method of claim 15, wherein the plurality of component values comprises a plurality of characters corresponding to a plurality of components associated with the application log file, the preliminary encoded values comprise only numbers, the collectively encoded values comprise only numbers, and the encoder comprises an encoder-decoder neural network.

Referring to claim 17, Hajimirsadeghi discloses an error function of reconstruction loss and measures the encoding accuracy (See paragraph 0221). - The method of claim 15, wherein the function is selected from at least one of a reconstruction error function, a function that performs a task, and a hybrid function comprising the reconstruction error function and the function that performs the task.

Referring to claim 18, Hajimirsadeghi discloses retraining of the encoder (See paragraph 0128).  Hajimirsadeghi discloses training a neural network encoder (See paragraphs 0098-0099, 0127-0129).  Hajimirsadeghi discloses the sparse encoding is transcoded to dense encoding and optimizes from sparse to dense to improve accuracy of the neural network (See paragraphs 0109-0110 and 0123-0124). - The method of claim 17, wherein performing the task comprises encoding an additional combined list of preliminary encoded values into an additional list of collectively encoded values in response to receiving the additional combined list of preliminary encoded values corresponding to an additional application log file, decoding the additional list of collectively encoded values into an additional list of decoded values, and optimizing the metric that measures the function of the encoder-decoder neural network comprises comparing the list of decoded values against the additional list of decoded values.

Referring to claim 19, Hajimirsadeghi discloses an autoencoder is trained (See paragraphs 0127-129). - The method of claim 18, wherein training the encoder-decoder neural network comprises am automated selector selecting the application log file and the additional application log file, from a set of application log files, as a training set for the encoder- decoder.

Referring to claim 20, Hajimirsadeghi discloses a machine learning model and detecting anomalous flow (See paragraphs 0103 and 0311-0313).  Hajimirsadeghi discloses identifiers including end users (See paragraph 0108). -  The method of claim 15, wherein the detector comprises one of a machine-learning system and a statistical model, the plurality of lists of collectively encoded values sent to the detector is associated with a user, and detecting the application event comprises detecting an outlier of the plurality of lists of collectively encoded values associated with the user based on clustering the plurality of lists of collectively encoded values associated with the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2017/0249200 to Mustafi et al.
- Analyzing logs to predict events including neural networks
U.S. Patent App. Pub. 2020/0250477 to Barthur
- Anomalous behavior detection using machine learning
U.S. Patent App. Pub. 2020/0364585 to Chandrashekar et al.
- Extraction of log data including neural networks and encoding
U.S. Patent App. Pub. 2021/0026722 to Bhatia et al.
- Detecting anomaly in event log including encoding and neural network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        May 27, 2022